DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the disclosure failed to describe a “distance calculator” (see claims 2, 8 and 11).  However, if the Applicant meant a “distance measurement unit”, then the specification should be amended to have a consistent terminology.  Perhaps the Applicant should consider changing the “distance measurement unit” to a “distance calculator” throughout the specification.    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurozuka et al. in view of Inoko et al.
Kurozuka et al. (US Pub. No. 2009/0147224 A1) discloses:
Regarding claims 1 and 10, a projection apparatus (Figure 7, element 200) and control method of said projection apparatus (page 5, paragraph 0112, lines 1-4) comprising: a first laser beam source (Figure 7, elements 1a, 1b and 1c) configured to output a visible laser beam (Figure 7, element 4); a second laser beam source (Figure 7, element 1d) configured to output an invisible laser beam (i.e. infrared laser light; Figure 7, element 4a); a projection unit (i.e. image projection apparatus; Figure 7, element 200) configured to project an image on a projection surface (Figure 7, element 20) using the visible laser beam output (Figure 7, element 4) from the first laser beam source (Figure 7, elements 1a, 1b and 1c) and to project the invisible laser beam output (i.e. infrared laser light; Figure 7, element 4a) from the second laser beam source (Figure 7, element 1d) to the projection surface (i.e. screen; Figure 7, element 20); and a control unit (i.e. laser modulation section; Figure 7, element 12) configured to control a timing (i.e. the laser modulation section [element 12] generates a modulation signal that modulates the laser light) at which the first laser beam source (Figure 7, elements 1a, 1b and 1c) outputs the visible laser 
Regarding claim 2, a detection unit (element 9) configured to detect a reflected beam (page 5, paragraph 0105, lines 1-3) of the invisible laser beam (i.e. infrared laser light; element 4a); and a distance calculator (i.e. calculation section; Figure 7, element 15) that calculates a distance between the projection apparatus (i.e. image projection apparatus; Figure 2, element 200) and an object irradiated by the invisible laser beam (i.e. infrared laser light; Figure 7, element 4a) based on an output timing of the invisible laser beam and a detection timing of the reflected beam (page 2, paragraph 0027, lines 2-4).
Regarding claims 3 and 12, the projection unit (i.e. image projection apparatus; Figure 1, element 100) projects the image by scanning the visible laser beam on the projection surface two-dimensionally (page 4, paragraph 0092, lines 9-13).
Regarding claims 4 and 13, the control unit (i.e. laser modulation section; Figure 1, element 12) determines, the first period (i.e. time of image displaying), and the second period (i.e. delay time) so that the first period (i.e. time of image displaying) and the second period (i.e. delay time) are included within a scanning period corresponding to one pixel of the image (i.e. scanning conditions for displaying 1 pixel; page 7, paragraph 0145, lines 1-4).
Regarding claims 5 and 14, the projection unit (i.e. image projection apparatus; Figure 1, element 100) projects the image on the surface (i.e. screen; Figure 1, element 20) by modulating the visible laser beam using a liquid crystal element based on an input image (page 1, paragraph 0006, lines 4-8).
Regarding claims 6 and 15, the control unit (i.e. laser modulation section; Figure 7, element 12) controls an output timing of the second laser beam source (Figure 7, element 1d) so that the invisible laser beam (i.e. infrared laser light; Figure 7, element 4a) is output every predetermined number of frames of an input image (page 2, paragraph 0019, lines 3-7).
Regarding claims 7 and 16, the control unit (i.e. laser modulation section; Figure 7, element 12) controls output timings (i.e. timing of the next scanning line) so that the invisible laser beam (i.e. infrared laser light; Figure 7, element 4a) is output only during a period in which a dark image generated by reducing pixel values of an input image is projected (Figure 7, element S117), and the invisible laser beam (i.e. infrared laser light; 
Regarding claim 11, a detection unit (element 9) configured to detect a reflected beam (page 5, paragraph 0105, lines 1-3) of the invisible laser beam (i.e. infrared laser light; element 4a); and a distance measurement unit (i.e. calculation section; Figure 7, element 15) configured to calculate a distance between the projection apparatus (Figure 7, element 200) and an object irradiated by the invisible laser beam (i.e. infrared laser light; Figure 7, element 4a) based on an output timing of the invisible laser beam and a detection timing of the reflected beam (page 2, paragraph 0027, lines 2-4).
Regarding claim 19, a non-transitory computer-readable storage medium (i.e. storing section; element 15b) storing a program for causing a computer to execute a control method of a projection apparatus (page 2, paragraph 0030, lines 1-3) which includes a first laser beam source (elements 1a, 1b and 1c) configured to output a visible laser beam (element 4), a second laser beam source (element 1d) configured to output an invisible laser beam (i.e. infrared laser light; element 4a), and a projection unit (i.e. image projection apparatus; element 200) configured to project an image on a projection surface (element 20) using the visible laser beam output (element 4) from the first laser beam source (elements 1a, 1b and 1c) and to project the invisible laser beam output (i.e. infrared 
Kurozuka et al. teaches the salient features of the present invention as explained above except (regarding claims 1, 10 and 19) the first period and the second period do not overlap with each other and the second period is between adjacent first periods.
Inoko et al. (JP 2020-187165 A) discloses the first period (Figure 4, element T1) and the second period (Figure 4, element T2) do not overlap with each other (clearly illustrated in Figure 4) and the second period (Figure 4, element T2) is between adjacent first periods (Figure 4, elements T1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first period and the second period do not overlap with each other and the second period is between adjacent first periods as shown by Inoko et al. in combination with Kurozuka et al.’s invention for the purpose of projecting sub-images together with the main image without impairing the .
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kurozuka et al. in view of Inoko et al.
Kurozuka et al. (US Pub. No. 2009/0147224 A1) teaches the salient features of the present invention including the control unit (i.e. laser modulation section; Figure 7, element 12) controls the first laser beam source (Figure 7, elements 1a, 1b and 1c) and the second laser beam source (Figure 7, element 1d) so that positions on the projection surface (i.e. screen; Figure 7, element 20).  However, Kurozuka et al. does not teach the visible laser beam and the invisible laser beam are projected are not overlapped.
Inoko et al. (JP 2020-187165 A) discloses the visible laser beam (i.e. green light; Figure 5(b), element LG) and the invisible laser beam (i.e. infrared light [see translation, paragraph 249, lines 250-251]; Figure 5(b), element LS) are projected are not overlapped (i.e. element LG is separated from LS, therefore, they are not overlapped; see translation, paragraph 0032, lines 333-335).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the visible laser beam and the invisible laser beam are projected are not overlapped as shown by Inoko et al. in combination with Kurozuka et al.’s invention for the purpose of projecting sub-images together with the main image without impairing the brightness and gradation of the main image (Inoko et al.; see translation, paragraph 0047, lines 525-528).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kurozuka et al. in view of Inoko et al.

Inoko et al. (JP 2020-187165 A) discloses the visible laser beam (i.e. green light; Figure 5(b), element LG) and the invisible laser beam (i.e. infrared light [see translation, paragraph 249, lines 250-251]; Figure 5(b), element LS) are not projected on the same position at once (i.e. the invisible laser beam [element LS] is emitted as the same timing of the blue light [element LB], not the visible laser beam [element LG]; see translation, paragraph 0026, lines 265-266).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the visible laser beam and the invisible laser beam are not projected on the same position at once as shown by Inoko et al. in combination with Kurozuka et al.’s invention for the purpose of projecting sub-images together with the main image without impairing the brightness and gradation of the main image (Inoko et al.; see translation, paragraph 0047, lines 525-528).

Allowable Subject Matter
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 17, Kurozuka et al. (US Pub. No. 2009/0147224 A1) discloses a projection apparatus (Figure 7, element 200) and control method of said projection apparatus (page 5, paragraph 0112, lines 1-4) comprising: a first laser beam source (Figure 7, elements 1a, 1b and 1c) configured to output a visible laser beam (Figure 7, element 4); a second laser beam source (Figure 7, element 1d) configured to output an invisible laser beam (i.e. infrared laser light; Figure 7, element 4a); a projection unit (i.e. image projection apparatus; Figure 7, element 200) configured to project an image on a projection surface (Figure 7, element 20) using the visible laser beam output (Figure 7, element 4) from the first laser beam source (Figure 7, elements 1a, 1b and 1c) and to project the invisible laser beam output (i.e. infrared laser light; Figure 7, element 4a) from the second laser beam source (Figure 7, element 1d) to the projection surface (i.e. screen; Figure 7, element 20).  However, Kurozuka et al. and the prior art of record neither shows now suggests a projection apparatus and method wherein in a case where the a distance calculated by the distance calculator is equal to or shorter than a predetermined threshold, the control unit controls the number of times the invisible laser beam is output to be smaller than the number of times the visible laser beam is output in projecting the image.
Regarding claims 9 and 18, Kurozuka et al. (US Pub. No. 2009/0147224 A1) discloses a projection apparatus (Figure 7, element 300) and control method of said projection apparatus (page 5, paragraph 0112, lines 1-4) comprising: a .

Response to Arguments
The amendment filed on 12/11/2020 necessitated the new grounds of rejection presented in this Office Action.
The Applicant argued that Kurozuka et al. “do not disclose any control of invisible light emission”.  However, Kurozuka et al. (US Pub. No. 2009/0147224 A1) discloses 
The Applicant argued that Kurozuka et al. “neither discloses nor suggests controlling timing outputs of light-emitting elements 1a-1c that emit visible laser lights 10a-10c and light-emitting element 1d such that visible and invisible laser beams are outputted in different first and second time periods as claimed”.  However, Kurozuka et al. (US Pub. No. 2009/0147224 A1) discloses controlling timing outputs of light-emitting elements (i.e. the laser modulation section [element 12] generates a modulation signal that modulates the laser light; page 4, paragraph 0096, lines 3-4) that emit visible laser lights (Figure 7, element 4) and light-emitting element (Figure 7, elements 1a, 1b and 1c) such that visible (Figure 7, element 4) and invisible laser beams (i.e. infrared laser light; Figure 7, element 4a) are outputted in different first period (i.e. time of image displaying [display-ON]; page 11, paragraph 0203, lines 17-21) and second time period (i.e. time in which the infrared laser light [element 4a] is scanning ahead of the laser light [element 4] for imagining purposes; page 11, paragraph 0203, lines 13-16).
Regarding claim 1, the Applicant argued that Kurozuka et al. does not teach “the first period and the second period do not overlap with each other and the second period is between adjacent first periods”; that is a newly added limitation to the claim.  However, Inoko et al. (JP 2020-187165 A) discloses the first period (Figure 4, element T1) and the second period (Figure 4, element T2) do not overlap with each other 
Regarding claims 5 and 14, the Applicant argued that Kurozuka et al. does not include a liquid crystal element that modulates visible laser lights.  However, Kurozuka et al. (US Pub. No. 2009/0147224 A1) teaches how it is well known in the art the use of a liquid crystal element to modulate visible laser lights (page 1, paragraph 0006, lines 4-8).
Regarding claims 7 and 16, the Applicant relies on paragraph 0180 of Kurozuka et al.  However, the Examiner didn’t cite paragraph 0180 to meet the limitations of claims 7 and 16.
Applicant’s arguments, with respect to claims 8 and 17 have been fully considered and are persuasive.  The rejection of claims 8 and 17 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chikaoka (US Pub. No. 2016/0247431 A1) discloses an image display device which resolves inconsistency in the brightness of the image while effectively reducing local speckle noise that remains due to the laser scanning of which the scanning speed fluctuates.  A waveform pattern (PT2) that includes an on period and an off period within the pixel displaying period (T2) is selected for the center pixel (P512).  A waveform pattern (PT1) that includes an on period and an off period within the pixel displaying period (T1) that is longer than the pixel displaying period (T2) is selected for the side 
Sowa et al. (US Pub. No. 2019/0094665 A1) teaches a projector including a light source, light modulation device, first driver, and second driver.  The first driver is configured to drive the light modulation device to alternately provide a first polarity period and a second polarity period.  The second driver is configured to drive the light source so that timings of switching related to a drive current coincide between the first polarity period and the second polarity period.  The timings of switching are different from each other between a first period and a second period.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
03/04/2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882